Citation Nr: 1214180	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  01-08 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), to include entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

As for the claims that are before the Board of Veterans' Appeals (Board), they have been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2011) and 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).  

The Veteran served on active duty in the Coast Guard from August 1956 to November 1961 and in the Army from June 1967 to September 1981.  He also served various periods of active duty for training (ACDUTRA) prior to August 1956.  

A Travel Board hearing was held in January 2003 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

In October 2009, the Board addressed numerous claims, to include the issue of an initial rating in excess of 50 percent for PTSD, effective May 31, 2000, the date of the Veteran's claim.  In pertinent part, the Board denied a disability rating in excess of 50 percent for the period prior to May 21, 2007.  However, an increased rating of 70 percent from May 21, 2007, was granted.  Additionally it was determined that a TDIU was warranted from that date.  The Veteran appealed the case to the U.S. Court of Appeals for Veteran's Claims (Court).  A Memorandum Decision was received in August 2011, vacating the Board's October 2009 decision as to the above enumerated claims, and they were remanded to the Board for readjudication consistent with the Memorandum Decision.  All other issues addressed in the Board's October 2009 decision were affirmed by the Court.  

Additionally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that when evidence of unemployability is submitted at the same time that a claimant is appealing the initial rating assigned for a disability, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In light of the Court's decision in Rice, the Board has recharacterized the issue on appeal, as set forth on the cover page of this remand.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas; however, total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for names of close relatives, own occupation or own name, has not been demonstrated.

2.  As the schedular criteria for TDIU have been met as of May 31, 2000, and the evidence demonstrates unemployment since that time, the Board finds that the evidence supports a grant of a TDIU as of May 31, 2000, the date of the Veteran's claim for service connection of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD, for the period from May 31, 2000, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2011). 

2.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, DC 9411 (2011).  

3.  The criteria for the grant of a TDIU (from May 31, 2000) have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.400, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F3d. 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection for PTSD.  The Federal Circuit and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding the claim for a higher initial rating.  

VA has met the duty to assist the Veteran in the development of his claim. The Veteran's service treatment records (STRs), service personnel records (SPRs), various private treatment records, Social Security Administration (SSA) records and VA treatment records have been obtained.  

The Veteran was provided with a July 2007 VA examination for his instant claims, however, he refused to cooperate with the examiner, refused to participate in any diagnostic testing and informed the examiner that he "had better things to do" than submit to a VA examination.  The Court has held that VA's duty to assist a claimant in developing the facts and evidence pertinent to a claimant's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of claimants to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383; Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Veteran claims that the July 2007 examiner terminated the examination over the Veteran's protests as contained in his January 2009 statement are not credible.  The reported name of the examiner was not the correct name of the VA examiner who actually conducted the examination and the examination was not a VA spinal examination as purported by the Veteran.  There is no evidence in the claims file that the Veteran requested a new examination in the years that have elapsed since the examination in question.  In addition, the Veteran has not denied that he refused to cooperate with the July 2007 examiner, that he refused diagnostic testing or that he refused to provide information regarding his medical history or any current medical history.  

The Board concludes that in light of the Veteran's disinclination to fully cooperate with the process, all reasonable efforts were made by VA to obtain the evidence necessary to substantiate the Veteran's claim and that any further attempts to assist the Veteran in developing his claim would result in needless delay.  

As neither the Veteran nor his representative has indicated that there is any outstanding evidence to be provided, the Board may proceed with consideration of his claims.  


Initial Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

The Court has held that there is a distinction between a veteran's disagreement with the initial rating assigned following a service connection grant and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the veteran disagrees with the initial rating, the entire evidentiary record from the time of the veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted for PTSD if the veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F3d. 1318, 1326 (Fed. Cir. 2004).  

Ultimately in Mauerhan the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan v. Principi, at 444.  

Applying this analysis to the criteria for the 100 percent rating, it follows that the Veteran would be entitled to that rating if PTSD caused total occupational and social impairment, regardless of whether he had some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms were listed or not.  

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  A GAF score of 21 to 30 reflect behavior that is considerably influenced by delusions of hallucination or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g.., stays in bed all day; no job, home, or friends).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Background

In the present case, the Veteran seeks an initial rating in excess of 50 percent for PTSD, effective May 31, 2000, the date that the Veteran filed his claim for service connection for PTSD.  Specifically, it is contended that there is no real demarcation in his symptoms and that he is entitled to the highest rating for the entire period on appeal.  The Veteran appealed the decision indicating that a higher rating should have been awarded.  

A summary of the available evidence is provided below.  

A November 1998 psychological examination conducted for the Veteran's state disability claim revealed that the Veteran was unable to watch movies about Vietnam and that he dreamed about Vietnam but that he did not experience flashbacks.  He reported that he began to experience depression after returning from Vietnam, that he falls asleep quickly, and he was able to sleep approximately seven hours per night but that his sleep was disturbed.  A past history of suicide attempts, current suicidal thoughts or intent, crying episodes, auditory or visual hallucinations, or a history of alcohol or drug use was denied.  He reported that he did not get along with people and that he had been dismissed from a multitude of jobs but that he was very reluctant to describe the behaviors leading to this dismissal.  He was first married in 1959 and three children were born during that marriage.  He married his second wife, to whom he remains married, in 1972 and they have a child together.  Daily contact with other veterans using the internet was reported.  

Mental status examination conducted by the November 1998 examiner noted that the Veteran was irritable, that he sometimes spoke as if he was in physical pain, and that his associations were logical but over-inclusive.  He presented as depressed and became tearful on a few occasions, despite his reports that he never cried.  The examiner indicated that the Veteran periodically launched into verbal attacks on government figures and was initially suspicious of this examiner.  Formal testing revealed intact attention and concentration but extraneous thoughts seemed to interfere, and that he was oriented times three.  There was no evidence of a thought disorder although the content of his thoughts was suspicious.  Intellectual functioning was estimated to be roughly in the poor range.  Immediate and long-term memory appeared intact while his recent memory appeared poor.  Following this examination, Axis I diagnoses of PTSD with depression and specific phobia were made and an Axis II diagnosis of paranoid personality disorder was made.  

SSA benefits were awarded in December 1998 on the basis of an affective disorder and a malignant neoplasm of the kidney.  His employment history revealed that he had worked in six different jobs between 1985 and 1991, including work as a court security officer, a clerk and as an investigator.  He reported in his application that his kidney condition began to bother him in 1992, and that he stopped work in October 1997 due to that condition.  SSA determined that his disability began in October 1997.  

An August 2002 private psychiatric examination reflected that the Veteran was casually and neatly dressed.  He had satisfactory attention span.  His affect was constricted to full, and his mood was "aggravated and angry."  His thought content was negative for current suicidal or homicidal ideation, delusions, illusions, hallucinations and ideas of reference or influence.  Thought processing showed no obvious derailment of thought, loose associations, tangentiality, circumstantiality, thought blocking or flight of ideas.  The Veteran's insight and judgment were fair to good.  The diagnoses were PTSD with anger and frustration secondary to Vietnam combat and simple phobias.  A GAF score of 60 was also assigned.  Regular, frequent individual psychotherapy and group psychotherapy were recommended to treat the Veteran's PTSD.  The psychiatrist noted that he had reviewed particular portions of the Veteran's medical records prior to rendering his opinion.  

The Veteran testified during his January 2003 Travel Board hearing that the 1998 psychologist did not have access to his claims file but that the 2002 psychiatrist did have access to those records.  

A January 2003 letter from the Veteran's wife indicated that his anger, frustration and temper had grown progressively worse since Vietnam.  He did not sleep well at night and experienced nightmares related to his Vietnam service.  

In a November 2005 letter, the Veteran's wife reported that they were married in 1971 and were together during most of the Veteran's military service.  She reported that the Veteran had "more short term and part-time jobs than [she could] remember" following service and that this instability was attributable to his inability to get along with others, his erratic and unpredictable behavior and his short-fuse temper.  He had restless sleep patterns, constant sweating and yelling while asleep.  He did not watch news regarding the Iraqi war nor did he watch any movies about the Vietnam War. He has not been able to "get out of the house" and take even a part-time job since being awarded Social Security benefits in 1998.  She also stated that he was given custody of his three children from his first marriage and that they raised these children together.  

A May 21, 2007 VA psychological examination reflected the Veteran's complaints of anger, irritability, difficulty concentrating, poor short term memory and insomnia.  He reported sleeping two or three hours per night.  The examiner noted some somatic preoccupation with chronic pain and digestive problems, and that the Veteran responded defensively to even innocuous questions.  His energy and motivation were described as low and he avoided thinking about his military experiences.  He reported avoiding crowds and avoiding the "government," including VA, suggesting mild paranoia.  Suicidal ideations were denied and the Veteran stated that "he was afraid to die."  He reported being married to his second wife for 36 years and that they have a son he speaks with every week.  His first marriage lasted three or four years, that they had a daughter together, and that he helped a raise a second daughter that was not his biologically.  No contact with his adult daughters was reported.  Following service, he worked in court security and as a public defender investigator but was unable to get along with his co-workers.  He has been receiving Social Security benefits since 1998.  He reported no close friends but indicated that he had a friend who was a combat veteran.  

Mental status examination conducted by the May 2007 psychological examiner revealed that the Veteran was fully oriented, that his affect was constricted, and that his mood was guarded and irritable.  His thought process was obtuse and he had difficulty focusing to directly respond to a simple question.  Memory and concentration were reportedly diminished, judgment was impaired and insight was poor.  Active suicidal or homicidal ideations were denied but the Veteran reported that he sometimes believes that he would be better off if he was not living.  Following this examination and a review of the Veteran's claims file, diagnoses of major depressive disorder and chronic, mild to moderate PTSD were made.  A GAF score of 38 was made.  The examiner noted that the Veteran's mental health symptoms were those of depression, anger and irritability but that some of his anger and negativity bordering on paranoia were likely related to lifelong personality issues.  These mental health issues interfered in a "major way" with his civilian life, including interference with his employment, his ability to function in family life, particularly with his daughters, and his ability to get along with others in social or employment settings.  However, the examiner noted that his assigned GAF score of 38 was attributed to all of his mental health symptoms, and his GAF score related to his PTSD would be 45 to 50 as his PTSD symptoms were mild without the depression and personality factors.  

A July 2007 VA psychological examination reflected the Veteran's reports of anger, irritability, having poor concentration, intrusive thoughts related to his in-service stressors, avoidance behavior and hypervigilance.  He reported being married to his second wife for 36 years, that he has been on Social Security since 1998, and that he consumed alcohol two or three times per week.  The examiner noted that he appeared clean and casual for the examination and noted that he was able to perform his activities of daily living.  Mental status examination noted that his immediate and recent memories were intact, that his remote memory was good, his thought process was goal-directed, his concentration was intact, his insight was fair and his judgment was intact.  His mood was noted to be anxious and irritable, with his range of affect restricted. Suicidal ideations were denied.  Following this examination and a review of the Veteran's claims file, a diagnosis of chronic PTSD was made and a GAF score of 45 was assigned.  

A May 2009 private psychiatric re-evaluation reflected the Veteran's reports of stress related to his terminal bladder cancer, difficulties with the Internal Revenue Service, his wife's health problems, purported exposure to plutonium radiation during service, exposure to Agent Orange during service and his in-service exposure to combat.  He lived with his wife and had four adult children.  He reported experiencing depression for the past year after receiving news that his cancer had worsened.  Intermittent suicidal ideations without a definite plan or intent with no history of suicide attempts were reported.  He suffered from insomnia and slept an average of five or six hours per night.  His energy and interest were described as low.  He also reported anhedonia, increased irritability, frustration, anger, crying spells, decreased concentration, significant worsening of his short-term memory, decreased functioning at home, insomnia, irritability and poor concentration.  He persistently re-experienced his in-service trauma through flashbacks, recurrent dreams and distress at symbolic events and avoided anything related to that trauma.  Previous episodes of depression, mania, hypomania, situational anxiety, generalized anxiety, or panic attacks were denied.  Homicidal ideations, delusions, illusions, and hallucinations were also denied.  He reported progressively worsening functioning.  Current psychiatric treatment was denied.  

The May 2009 private psychiatrist noted that the Veteran appeared as casually dressed with adequate hygiene and grooming.  He was alert, maintained good eye contact, had a satisfactory attention span, was cooperative and noted to be a fair to good historian.  His affect was noted to be constricted and sad at times, with a depressed and concerned mood.  Thought content was positive for intermittent suicidal ideation, without any definite suicidal plan or intent.  He denied homicidal ideation, delusions, illusions, hallucinations, ideas of reference or ideas of influence.  Thought processing was without obvious derailment of thought, loose associations, tangentiality, circumstantiality, thought blocking or flight of ideas.  Following this examination, diagnoses of PTSD with some worsening since last seen in 2002 and moderate to severe major depression attributable to his progressively worsening health, his PTSD symptoms and his in-service exposure to Agent Orange and purported exposure to radiation were made.  The psychiatrist stated that the Veteran's worsening psychiatric condition since his last visit was either directly or indirectly due to his in-service stressors.  The Veteran was prescribed several medications to treat his condition.  The Veteran's claims file was not reviewed for this examination.  

A June 2009 private psychiatric examination, conducted by a different examiner from the one who conducted the August 2002 and May 2009 evaluations, reflected the Veteran's continued complaints of recurrent and intrusive distressing recollections of events including images, thoughts and perceptions, distressing dreams and flashbacks.  He persistently avoided any stimuli that reminded him of his in-service trauma.  Continued difficulty falling asleep, angry outbursts, difficulty concentrating, an exaggerated startle response and hypervigilance were reported.  He worked as a police officer after service and had been unemployed since 1981.  Mental status examination indicated that the Veteran was cooperative, appropriate, and with a significantly flat affect.  His mood was described as depressed, sad and worried with linear and logical thought content.  Ongoing passive suicidal ideation without a plan or intent was described.  There was no evidence of homicidal ideations or psychosis.  He was fully oriented without any cognitive impairment.  His mental status became flattened, silent and he had ongoing crying spells when discussing his military trauma.  

Following this examination, the psychiatrist noted that the Veteran suffered from chronic PTSD with delayed onset and severe, recurrent major depressive disorder in partial remission.  The psychiatrist noted that the Veteran's PTSD symptoms have completely disabled him for an extended period of time, "beginning in approximately 1997 but being profoundly disabling by 2000."  It was "very clear" that the Veteran was nonfunctional in many aspects of his life, including the inability to engage in appropriate relationships and even simple social situations or the workplace.  His PTSD symptoms have rendered him unable to sustain gainful employment since at least 2000.  In addition, the Veteran's degree of disability was not related to his current terminal bladder cancer as the signs and symptoms causing him to be disabled were purely associated with PTSD.  A GAF score of 25, which was attributed to the Veteran's PTSD symptoms alone, was made.  The psychiatrist noted that he based his opinion on an "extensive review" of the Veteran's medical records and his 60 minute interview with him.  

Three lay statements (each dated in December 2011) in support of the Veteran's claim were added to the record were added to the record in March 2012.  The statements attest to the severity of the Veteran's psychiatric disorder ever since his discharge from military service.  

In a March 2012 private psychiatric examination report, it was noted by the examiner that she had performed a review of the medical records and interviewed the Veteran the month before.  She noted that he currently had suicidal ideations and suffered significant sleep impairment.  He generally isolated at home.  The examiner opined that the Veteran had been unable to sustain gainful employment since 1997.  Although he was granted SSA benefits primarily on his physical disabilities, he had not sought psychiatric treatment and had not appeared to have come to terms with the severity of his mental condition at that time.  His day-to-day activities were characterized as very restricted and consisted primarily of his sitting in a chair, spending some time on a computer, going to the grocery store once a week, and attending doctor appointments.  While he did have co-morbid medical conditions, his PTSD symptoms alone became fully disabling as they progressed over time.  

The examiner concluded her report by reiterating that the Veteran was unable to maintain employment due to his PTSD symptoms alone by 1997.  He now demonstrated impaired thinking related to his PTSD symptoms, passive suicidal ideation, and near continuous secondary depression that fluctuated in severity.  His GAF score was 35.  

Analysis

In the present case, the Board finds that the Veteran's PTSD disability symptomatology more nearly approximates the severity of occupational and social impairment contemplated for a 70 percent rating for the period from May 31, 2000, under the criteria in 38 C.F.R. § 4.130, DC 9411 (2011).  38 C.F.R. § 4.7 (2011).  As noted above, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

Regarding obsessional rituals that interfere with routine activities, the evidence does not demonstrate specific obsessive rituals.  However, medical records dated since 1998 reflect his inability to get along with others and his social isolation.  His wife indicated that he was always frustrated and angry.  Moreover, his behavior was erratic and unpredictable.  Similar reports were made in subsequently dated treatment records.  

Regarding the Veteran's speech, the evidence does not demonstrate specific difficulties.  There are reports of his difficulty concentrating with extraneous thoughts interfering (in 1998) and of poor memory (in 2007).  Regarding near continuous panic or depression, the treatment records from 1998 to the current date reflect that he has been depressed and experienced flashbacks and nightmares with disturbed sleep.  Regarding impaired impulse control, a VA examiner noted in November 1998 that the Veteran periodically launched into verbal attacks on government figures.  In May 2007, it was noted that he responded defensively to even innocuous questions.  His behavior suggested mild paranoia.  It is not reported that he neglected his personal appearance and hygiene over the years.  Regarding difficulty in adapting to stressful circumstances (including work or a work-like setting), two private physicians have opined (see reports in 2009 and 2010) that the Veteran has clearly shown that he was unable to sustain gainful employment since at least 1997 due to PTSD symptoms alone.  

Regarding memory loss, the evidence demonstrates intact attention in November 1998 and some short term memory problems as reported on exam in May 2007.  

Finally, regarding maintaining and establishing relationships, the evidence does not demonstrate an inability to establish and maintain relationships even though the evidence demonstrates difficulty establishing and maintaining relationships.  Specifically, the treatment records since 1998 reflect that the Veteran was unable to get along well with others and that he had been dismissed from a multitude of jobs.  Further, it is noted in the most recent records from 2010 that he continues to socially isolate himself.  There is no question that the Veteran has had difficulty establishing and maintaining relationships throughout the period on appeal.  

The evidence also demonstrates other symptoms listed that support disability ratings less than 70 percent, including impaired judgment, restricted range of affect, difficulty falling or staying asleep, irritable outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The evidence has not demonstrated obsessional routines, or spatial disorientation, or suicidal ideation until recent years.  Nevertheless, the Board finds that the evidence more nearly approximates the criteria for the 70 percent disability rating for the entire appeal period (from May 31, 2000).  


Regarding a 100 percent schedular rating, the Board finds that the Veteran's PTSD symptoms do not more nearly approximate the criteria for the next-higher 100 percent evaluation.  As noted above, a 100 percent rating for PTSD is warranted when there is total occupational AND social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  [Emphasis added].  

While the evidence at present demonstrates that the Veteran is unemployable (i.e., total occupational impairment), the evidence does not demonstrate total social impairment.  Further, the Board finds that the evidence of record does not support any of the other factors listed in support of a 100 percent rating.  For example, the record does not reflect that the Veteran has had ongoing problems with his activities of daily living or taking care of his home.  Moreover, the Veteran has been granted a TDIU due to his unemployability from the date that a 70 percent rating was assigned.  

Consideration has also been given to the Veteran's GAF scores that have ranged from 25 to 60 during the appeal period.  These scores fall in the inability to function in all areas to moderate to severe range, which corresponds to the Veteran's symptomatology falling in the criteria for a 70 percent rating according to DC 9411.  Thus, GAF scores in that range contemplate moderate to severe symptomatology but not total impairment in social and occupational functioning.  Thus, in addition to the specific symptomatology discussed above, the Board finds that the reported GAF scores do not support the assignment of a 100 percent schedular rating during the time period on appeal. In fact, a review of the evidence indicates that his symptoms improved throughout the periods on appeal, however the June 2009 and March 2010 private reports reflect significant psychiatric symptoms in recent years to include occasional suicidal ideations and impaired thinking.  Based on the foregoing discussion, the Board finds that Veteran's PTSD symptoms more nearly approximate the rating criteria for a 70 percent rating.  The Board fully recognizes the effect the Veteran's PTSD has on his ability to work.  Such is recognized in the assigned TDIU below.  However, as discussed, the criteria for a 100 percent schedular, to include total social impairment, are simply not met.  

Regarding the period on appeal (from May 31, 2000), in considering whether the Veteran is entitled to a higher disability rating, the Board has also carefully considered his statements asserting that his disability is more severe than currently characterized.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Board acknowledges his belief that his symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity.  Therefore, the Board finds the medical findings, which directly address the criteria under which the service-connected disability is evaluated, to be more probative than the Veteran's lay assessment of the severity of his PTSD.  

For all the foregoing reasons, the Board finds that the Veteran's claim for entitlement to a rating in excess of 50 percent for PTSD for the period beginning May 31, 2000, is granted to 70 percent disabling.  The assignment of a schedular rating in excess of 70 percent for PTSD must be denied.  Both medical and lay evidence fail to support the assignment of a higher (100 percent) rating.  The Board has considered additional staged ratings, under Fenderson, supra, and Hart v. Mansfield, 21 Vet. App. 505, (2007), but concludes that they are not warranted. Since the preponderance of the evidence is against the claim for a rating in excess of 70 percent throughout the appeal period, the benefit of the doubt doctrine is not for application.  Gilbert, supra.  

Finally, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1) (2011).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, there has been no showing that the Veteran's disability picture for his PTSD could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the periods on appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.  

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2011).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

Pursuant to 38 C.F.R. § 4.16(b), when a Claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2011).

Generally, the effective date of a claim for increase will be the day of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  According to 38 C.F.R. § 3.400(o)(2), the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (2011); See also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

Analysis

In the present case, the Veteran initially filed a claim for service connection for PTSD in May 2000.  He was granted service connection for PTSD and appealed his initial rating.  Following the procedural history outlined above, the Board has determined that an increased rating of 70 percent for PTSD is warranted from May 31, 2000.  This increases the 50 percent rating initially awarded by the RO.  In effect, upon that date, his disability rating for PTSD reached the schedular requirements for TDIU.  As the Board has granted an increased initial rating to 70 percent, effective May 31, 2000, the date of his claim for service-connection of PTSD, the evidence supports a finding that the Veteran met the scheduler requirements for a TDIU as of that date.  The evidence also shows that he has been unemployed since approximately 1997.  As summarized above, throughout the appeal period his psychiatric symptoms have interfered with his employment capabilities.  

Indeed, the Veteran had been claiming service connection for PTSD, and claiming to be unemployable due to PTSD, since he initially filed his claim.  Notably, he was awarded SSA benefits in 1997 based at least in part on his psychiatric condition at that time.  As stated above, when a claimant files evidence of unemployability along with an appeal of an initial disability rating, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See Rice, supra.  Therefore, in this case, his claim for TDIU will be considered to have been received as part and parcel with his claim for service connection of PTSD, in May 2000.  

Here, the Veteran has been continuously pursuing his claims for service connection, and the highest ratings assignable, since service connection was first granted upon rating decision in September 2007.  He has also been claiming unemployability as a result of his disability.  Thus, resolving all doubt in his favor, and in light of the holding in Rice, the Board finds that the Veteran has essentially been seeking entitlement to a TDIU since May 31, 2000, and that he ultimately met the schedular criteria for award of a TDIU at that time.  

Moreover, it is pointed out that there is no basis to assigning an effective date earlier than May 31, 2000, for the award of a TIDU.  Although the Veteran has been unemployed since at least 1997, the fact remains that there is no evidence that the Veteran filed a claim for compensation earlier than May 31, 2000.  The first correspondence received from the Veteran with respect to his PTSD disability is on that date.  The Veteran does not contend otherwise.  Put another way, there is simply no actual basis for assignment of a TDIU prior to that date.   

As the Board has found that the Veteran is entitled to a 70 percent disability rating from May 31, 2000, the Veteran's claim for a TDIU is also granted from that date.  


ORDER

An initial rating of 70 percent for PTSD for the period since May 31, 2000, is granted, subject to the law and regulations governing the award of monetary benefits.  A rating in excess of 70 percent for PTSD is denied.  

Entitlement to a TDIU is established as of May 31, 2000. subject to the governing law and regulations governing the award of monetary benefits.



____________________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


